Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 28, 2018                                                                                        Stephen J. Markman,
                                                                                                                  Chief Justice

  156376                                                                                                     Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Kurtis T. Wilder
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement,
  v                                                                  SC: 156376                                        Justices
                                                                     COA: 327881
                                                                     Jackson CC: 14-004482-FH
  LARRY GERALD MEAD,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the application for leave to appeal the August 8, 2017
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).
  We further ORDER the Jackson Circuit Court, in accordance with Administrative Order
  2003-03, to determine whether the defendant is indigent and, if so, to appoint attorney
  Michael A. Faraone, if feasible, to represent the defendant in this Court. If this
  appointment is not feasible, the trial court shall, within the same time frame, appoint
  other counsel to represent the defendant in this Court.

          The appellant shall file a supplemental brief within 42 days of the date of the order
  appointing counsel addressing: (1) whether Illinois v Rodriguez, 497 U.S. 177, 181, 183-
  189; 110 S. Ct. 2793; 111 L. Ed. 2d 148 (1990), should control the resolution of the
  question whether the police officer had lawful consent to search the backpack found in
  the vehicle; (2) whether the record demonstrates that the officer reasonably believed that
  the driver had common authority over the backpack in order for the driver’s consent to
  justify the search; and (3) whether there are any other grounds upon which the search
  may be justified or the evidence may be deemed admissible. In addition to the brief, the
  appellant shall electronically file an appendix conforming to MCR 7.312(D)(2). In the
  brief, citations to the record must provide the appendix page numbers as required by
  MCR 7.312(B)(1). The appellee shall file a supplemental brief within 21 days of being
  served with the appellant’s brief. The appellee shall also electronically file an appendix,
  or in the alternative, stipulate to the use of the appendix filed by the appellant. A reply, if
  any, must be filed by the appellant within 14 days of being served with the appellee’s
  brief. The parties should not submit mere restatements of their application papers.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            March 28, 2018
           p0321
                                                                                Clerk